Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 1 of 38




                          EXHIBIT W
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 2 of 38




     Alisa Krutovsky
0    March 18. 2010


     Ms. Alisa Krutovsky is a POV for the Russian Service. She has been with Service since August
     24, 2009, working as a Web Editor. She believes her immediate supervisor is Mr. Arkady
     Cherepansky but she also receives directions from Mr. Ayder Kurtiev.

     Ms. Krutovsky was asked if she heard Mr. Kurti~v !_llake any of the following state~.ents:

    "I like blondes, that is why we have so many blondes in the Russian Service"
    "I have just been fucked''
    "I am the owner ofthis place, I am the Lord of this place, whatever I say do you will do. do you
    understand this"?
    "Ifyou don 't like it here you can leave"
    Ms. Krutovsky stated she had not heard Mr. Kurtiev make any of these statements. And in
    regard to the statement,"/ am the owner of this place, I am the Lord ofthis place, whatever I say
    do you will do, do you understand this," the only thing she can recall Mr. Kurtiev stating near
    that statement was that everything must go thru him and we will decide.
    Ms. Krutovsky does not recall hearing or having any inappropriate statement s reported to her.
    She has not heard Mr. Kurtiev make inappropriate statements or use profane language; made
    threats to herself of others; nor disparaging comments to female employees.
0   Mr. Kurtiev is often dismissive and ignores her questions and concerns. He refuses to speak with
    employees and states that he is very busy and ask that you send him an email about the matter
    but does not respond to emails. In the eight months that Ms. Krutovsky has been employed with
    the Russian Service she estimates that she has sent Mr. Kurtiev l 00 email messages and he has
    only responded to two of the messages. Ms. Krutovshy states that she requested to move to a
    vacant workstation that has a TV feed and closer to the person she works closely with. Mr.
    Kurtiev has not responded so her numerous requests but promises to get back to her.

    Ms. Krutovsky finds Mr. Kurtiev's his management style to be very unprofessional. She also
    recalls hear one or two colleges voice the same opinion.

    Ms. Krutovsky was then asked to translate the following statement:

           OHH   Bae 6yJ1yT JIMeTL   B pa3HblX no1ax


    She stated that it meant to have you in all kinds of positions. The statement is very rude and
    offense. This is not something to be said in the workplace or something that would be said in her
    close circle of friends.



0                                                                   EXHIBIT     Jj_ of )s Page
             Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 3 of 38




    Mikhail Zilbennan
0   Mr. Mikhail Zilberman is a GS-11, Producer for the Russian Service. He has been with the
    Agency for 10 years and a Federal employee for nearly 7 years. Mr. Ayder Kurtiev has been his
    immediate supervisor since June of 2009.

    Mr. Zilberman stated that he had heard Mr. Kurtiev make the comment, "I like blondes, tltat is
    why we have so many blondes in the Russian Service." He has also heard him make the comment, "I
    am the owner of this place, I am the Lord of this place, wl1t1tever I say do you will do, do you understand
    this?"

    A few months ago, Mr. Zilberman requested that the one of the links, labeled as "Broadcast" in
    written in English, be renamed so that it was easier for the audience to understand. Mr.
    Zilberman felt this was a serious issue for the Russian audience. Mr. Kurtiev refused and stated
    that everyone knew what the link meant. He further stated that if anyone in the Service that
    couldn't find it on the website, Mr. Kurtiev would fire them.

    Mr. Zilberman has not heard complaints from co-workers. He has not heard Mr. Kurtiev use
    profane or vulgar language; make the statement, "I have just been fucked"; nor disparaging
    remarks towards female employees. And while Mr. Zilberman's co-workers have reported that
    Mr. Kurtiev has made the comment, "If you don't like it here you can leave," Mr. Zilberman has not
    heard it stated.
0   Most of the complaints Mr. Zilberman has heard regarding Mr. Kurtiev are in regard to the
    schedule. Mr. Kurtiev does not put up a work schedule no earlier than the first day of the pay
    period and sometimes as late as the third day of the pay period.

    Mr. Zilberman has felt that Mr. Kurtiev has been dismissive and ignored his input. Mr.
    Zilberman stated that when Mr. Kurtiev first requested suggestions from the Service. Mr.
    Zilberman sent his comments to Mr. Kurtiev. Initially, Mr. Kurtiev's response was that he was
    too busy to read them but would in 2 weeks, that was months ago. Mr. Kurtiev still has not
    gotten back to Mr. Zilberman and there is no evidence that the information was even reviewed.
    As recently as two weeks ago, Mr. Kurtiev went to Mr. Zilberman and stated he did not like the
    radio show but provided no details as to why. Mr. Zilberman requested additional information
    and Mr. Kurtiev refused to provide any.

    Mr. Zilberman has never expressed his concerns to management regarding Mr. Kurtiev. But he
    finds does not find Mr. Kurtiev to be helpful. He stated that Mr. Kurtiev is not a journalist, not
    a good manager and has poor people skills. During Mr. Kurtiev's meetings, no one wants to
    contribute because he doesn't listen. Generally, Mr. Kurtiev does not ask questions about his
    work and Mr. Zilberman feels that he is not interest in what's happening or learning about the
    Service/work.

0
                                                                            EXHIBIT      J!i    of   J.fe_ Page
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 4 of 38




    Mr. Zilberman has had no personal conflicts with Mr. Kurtiev. He has been with the Agency
0   for 10 years and worked with different managers over the years. Mr. Zilberman feels that Mr.
    Kurtiev is less professional, less intelligent and does not possess the skill the necessary to
    manage alone.

    Mr. Kurtiev has stated the video journalist should "shoot blockbusters" for the website. The
    Service did not know what he meant give the time and financial restraints of the organization.
    Mr. Zilberman states that based on this comment, it is dear he doesn't understand what the
    Service needs to do.

    Mr. Zilberman was then asked to translate the following statement:

    OIDf Bae 6yAYT HMeTb u pa3HhIX no3ax


    He stated that it meant to fuck you different positions. The phase is absolutely unacceptable.




0




                                                                  EXHIBIT     Jj_ of n_ Page
0   Mr. Mikhail Zilberman                                                              Page2of2
            Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 5 of 38




     Sergei Moskalev
0   Mr. Sergei Moskalev is a GS-12, Video Journalist for the Russian Service. He has been with the
    Agency for 10 years, approximately 6 years as a Federal Employee. For approximately 6 or 7
    months, his immediate supervisor has been Mr. Ayder Kurtiev.

    Mr. Moskalev was asked if he heard Mr. Kurtiev make any of the following statements:

    "I like blondes, that is why we have so many blondes in the Russian Service"
    "I l1ave just been fucked"
    "I am the owner of this place, I am the Lord of this place, whatever I say do you will do, do you
    understand this"?
    "If you don't like it here you can leave"
    Mr. Moskalev has not heard Mr. Kurtiev say all of the statements but has heard him say, "I am
    the owner ... " Mr. Moskalev stated that if people don't agree with Mr. Kurtiev, he becomes very
    impolite and disrespectful. He often uses a "high-tone" as a sign of aggression because he is
    unsure of himself.

    Mr. Moskalev stated, he views many of Mr. Kurtiev's comments as inappropriate. For instance,
    when a POV left the service, Mr. Moskalev asked Valer Gergely for the flat screen monitor from

0   the POV's workstation. It was past practice to deal with Mr. Gergely on such matters. Mr.
    Gergely consented. When Mr. Kurtiev found out about it, he became angry. Mr. Kurtiev asked
    why Mr. Gergely made the decision without him; after all he is the boss.

    Mr. Moskalev finds Mr. Kurtiev to be impolite. He believes Mr. Kurtiev's style of aggression is
    cultural; it is not a part of the Western Russian culture. He has a very authoritarian style of
    management and talks down to the staff. He has heard Mr. Kurtiev use profanity (fuck) and
    stated if we don't do things, we will be fucked.

    Mr. Moskalev has not witnessed inappropriate statements to others but has heard of conflict
    within the service but he attributes most of that to basic adjustments to a new boss. Mr. Kurtiev
    often raises his voice and states that he is the boss. Mr. Moskalev does not find this to be a
    comfortable, safe environment.

    Mr. Kurtiev is dismissive and too busy to answer questions. On one occasion, Mr. Kurtiev
    asked Mr. Moskalev to provide ideas. Several times Mr. Moskalev tried to follow up with Mr.
    Kurtiev to give him the information he requested and each time he was too busy and instructed
    him to come back at another time. Mr. Moskalev stopped trying to see him, then Mr. Kurtiev
    stated he was doing a bad job because he did not provide him with the ideas he requested.

    Mr. Moskalev does not believe Mr. Kurtiev is very qualified for his position. He stated that Mr.

0   Kurtiev has no experience in select news stories, writing, TV, or videography. Mr. Kurtiev may



                                                                                EXHIBIT       ti 8  of /   Page
            Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 6 of 38




    have internet knowledge but he lacks strategic thinking and does not provide good opinions.
0   Mr. Moskalev feels that Mr. Kurtiev has only one piece of the knowledge needed for the job. Mr.
    Moskalev believes that he does not know how to create a better website. He also has a problem
    planning. For example, Mr. Kurtiev will set his schedule to arrive at 9:00 am but also have him
    scheduled at a shoot for the same time. He should understand that in order for the show to be
    done, he would have to come in earlier to get the shoot on time.

    Ms. Moskalev was then asked to translate the following statement:

    OHU   aac 6y,D.yr HMeTh B pa3HhIX n03ax

    Mr. Moskalev stated that it meant they will fuck you in different positions. This may be
    considered appropriate language between male friends outside, but never in the work place or
    where business is discussed. This statement would be upsetting to most.




0




                                                                  EXHIBIT     Jj_ of Ji Page
0   Ms. Sergei Moskalev                                                                 Page 2 of2
            Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 7 of 38




    Daria Kutkovaya
0   Ms. Kutkovaya is a POV with the Russian service. She has been with the Russian service since
    March 2009.When asked if she had ever heard Mr. Kurtiev stated, "I like blondes, that is why we
    have so many blondes in the Russian Service", she stated that she has not.

    When asked if she had ever heard or witnessed Mr. Kurtiev state, "I have just been fucked", she
    stated no.

    When asked if she had ever heard Mr. Kurtiev state, "I am the owner of this place, I am the Lord of
    this place, whatever I say do you will do, do you understand this"? She stated no, not really. He
    actually was just saying during the blizzard that we are all a team. If nobody will come in, I
    will come in and we can substitute for each other to get the job done.

    When asked if Mr. Kurtiev had ever made inappropriate statements to her she stated, no, not to
    me. He was actually very supportive. He was actually saying many times that there are no
    women and men in this service. We are all colleagues here, we are all equal.

    When asked if she had witnessed Mr. Kurtiev ever making inappropriate statements to other
    members of the Russian service she stated no. He is always in a meeting and he usually doesn't
    socialize with us like in a group. When he does talk to us they are all work related statements.

0   When asked if anyone in the Russian service had ever complained to her about Mr. Kurtiev
    making inappropriate statements she stated, that they had not complained about inappropriate
    statements but maybe about the overall policy or job. Not that he told someone something bad
    or told me something bad.

    When asked if she had ever heard Mr. Kurtiev use vulgar language in the workplace, she stated
    no and that it was surprising to her because he was always so politically correct. She asserted
    that it seemed to her that he was always watching what he was saying.

    When asked if she had ever heard Mr. Kurtiev curse in the workplace she stated no. She went
    on to say that she has seen him mad or disappointed at times but could not tell so because of
    any words he said but that she could see as he was passing that he was maybe mad or
    emotional.

    When asked if Mr. Kurtiev had ever threatened her personally or professionally she said no that
    he was actually very encouraging.

    When asked if any of her co-workers had ever complained to her that Mr. Kurtiev had
    threatened them personally or professionally she stated that in connection with the current
    situation, that the situation had gotten tense after the editors and contractors had shift pick. She
0   stated that there were six employees who had to pick one of three shifts. The people who didn't


                                                                     EXHIBIT     Jj_ of JO Page
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 8 of 38

                                                                                                          2


    get the day shift, they were trying to negotiate but he wasn't giving them any room to negotiate.
0   One of the colleagues told her that they may have to leave because they couldn't work the shift
    they got but they never said that they had to leave because of him (Mr. Kurtiev). TI,ey said it
    was because the schedule didn't work for them.

    When asked if Mr. Kurtiev had ever dismissed her professionally or ignored her questions and
    concerns she stated that it did happen sometimes during the busiest hours in the morning like
    between seven am and nine am. He will sometimes tell me not to ask him questions, like not
    now, later and he always comes back to talk to me. To his credit, he very, very often if he is
    passing by in the service he will say," How is everything doing?" and if we didn't answer right
    away he would take the time to stop and listen to what we had to say ad it wasn't like
    automatic, he was very sincere.

    When asked if Ms. Kurtiev had ever made disparaging statements pertaining to female
    employees she stated no. She did state that they had been making jokes recently about how
    their crew is getting younger and younger. Recently they were hiring people her age, like right
    after college. She explained that they had just hired seven people who were under the age of 30
    but definitely nothing about women.

    When asked if Mr. Kurtiev had ever made the statement, "If you don't like it here you can leave" or
    words similar to that she stated no she had not. She went on to say that sometime she wrote

0   original material and that he was sometimes encouraging her to write more. She explained that
    she was in school and that he encouraged her to do more original material even though that is
    not what she was hired to do. He told her to keep her original material in a folder to present
    later if there was any chance for her to get a promotion. She stated that there had been an
    opening that she didn't think that she qualified for but that he had encouraged her to apply.
    She stated that she had often heard him encourage other people as well.

    When asked what her observation of Mr. Kurtiev's management style was Ms. Kutkovaya
    stated that she would say that he has some good experience and maybe he is not as good at
    being a journalist and at content related things but that he was always open to dialogue. She
    stated that when he came he was full of ideas that he wanted all of the employees to have
    personal projects. She stated that she thought he had a plan in mind for the service and that he
    really wanted to improve the service. She stated that he was a hard worker, that he came early
    and left late and that he hardly ever took off. She stated that he went by the book all of the time
    and used all of the correct management rules but that he also gave them freedom to be creative.

    When asked if she had ever complained to the Eurasia Division director or other management
    officials about Mr. Kurtiev's management style she stated that she had not.

    When asked if she had any additional information to add she stated that she wanted to add that
    when she came to the Agency Mr. Kurtiev was very concerned that she be able to make
    suggestions and share her ideas with all of their colleagues, even those employees who had



                                                                     EXHIBIT     J.!j_ of   2L   Png~
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 9 of 38

                                                                                                           3


    more experience than she did. She asserted that he told her that they all had value. She went
0   on to state that it was surprising to her how much he cared about her future. He told her that
    even if she didn't end up working for the Agency that the experience she was gaining in the
    Russian service would be good for future jobs. He told her that he was impressed that she was
    working at the Agency in her position and she was only 23 years old. She stated that if she
    needed to take time off he always met her halfway. She asserted that he was very, very nice to
    all of his employees and was always asking for their ideas. She stated that he had a sheet for
    their proposals and that it was very impressive to her.

    Ms. Kutkovaya was then asked to translate the following statement:

    OHJ1 Bae 6yA)'T MMeTb B pa3HblX Il03aX


    She stated that it meant, "They will have you sexually in many different positions." She stated that
    she had never heard him make that statement.

    Ms. Kutkovaya went on to state that the shift pick became very personal. She stated that there
    weren't any complaints or issues before the shift pick. She asserted that after the shift pick
    people were starting to go to him and trying to get him to compromise and he would not. She
    stated that is when ~ere started being issues and talks about his not negotiating the shift picks.


0   She stated that she thought that people would have personal offense against him and accuse
    him of something because of the shift picks.

    Ms. Kutkovaya also stated that there were some people who didn't agree with the policies he
    was trying to start in the service. There were some discussions as well about his age and the
    fact that he was too young for the position.




0
                                                                       EXHIBIT      _!j_ of 7)-_ Page
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 10 of 38




    Zdenka Fisher
0   Ms. Zdenka Fisher is a GS-12, Producer for radio, television & internet and is assigned to the
    Eurasia Division. She has been with the Agency for 24 years and working exclusively with the
    Russian service for approximately 8 years. She is Czechoslovakian but fluent in Russian. For
    approximately one year, her immediate supervisor has been Mr. Ayder Kurtiev.

    Ms. Fisher was asked if she heard Mr. Kurtiev make any of the following statements:

    "I like blondes, that is why we have so many blondes in tl1e Russian Service"
    "I have just been fucked"
    "I am the owner of this place, I am the Lord of this place, whatever I say do you will do, do you
    understand this"?
    "If you don't like it here you can leave"

    Ms. Fisher has never heard Mr. Kurtiev make a statement regarding blonde women in the
    service but she knows that he does try to make jokes, so she suspects if that was said it may
    have been in that vein. She does not recall him making the exact statement "I have just been
    fucked," but he does use profanity (fuck, shit) when he is upset. She feels he is a very tense
    person and often displays this by his actions (gripping the table in meetings) and use of

o   profanity. She isn't offended by his speech because she believes he is often upset. Mr. Elez
    Biberaj knows he is tense and often tells him to lighten up.

    Ms. Fisher stated that Mr. Kurtiev often stated that "I own this place... ," and they will do what he
    wants to do. Examples: The Service received a letter from YouTube regarding their access to the
    service. Mr. Kurtiev directed her to deal with the issue. Ms. Fisher stated she didn't know what
    to do or how to handle, the matter was not something she should do. She didn't know anything
    about the agreement in place with the Agency and YouTube and that others in the Agency
    would be better able to handle the problem. Mr. Kurtiev said she was a GS-12 and should be
    able to handle it. She would do it because he told her to do it. He demanded to know if she
    was refusing to do it. When she said again that she didn't think she was supposed handle this
    matter, he stated when I tell you, you do it.

    Ms. Fisher explained that she was very careful in preparing video for Russian Service news
    segments. She had to comply with copyright law and before posting material, she got approval
    from Gerry Andersen. Recently, the Russian Service has had problems with their access to the
    YouTube. Mr. Kurtiev has instructed her to send material to someone in Russia, and they
    would post material for YouTube for the Service. Ms. Fisher expressed concerns at this request.
    She tried to explain that material could only be posted a specific period, and then must be taken
    down from the site. If someone in Russia posted the material, we cannot ensure that the
    information will be removed when required. She suggested talking to Gerry Andersen about
    the situation and Mr. Kurtiev told her "Who is GemJ Anderson, wlto cnres."




                                                                                    EXHIBIT       tlot :J3 Page
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 11 of 38




    Ms. Fisher has heard Mr. Kurtiev say if you don't like it you can leave or things similar. Also,

0   do what I say or else; do it because I told you to, etc.

    She finds him to be very dismissive and never answers her questions. Examples: He says he
    doesn't know but will find out and get back to her but never does. She absolutely feels his
    behavior is dismissive so she doesn't ask him things anymore. When he first arrived to the
    Service, she offered to show him the Studios. He stated he didn't want to see the studios, he
    didn't do studio work- he works with the internet. Last summer, she submitted a leave slip for
    her vacation. He said he would get back to her on whether or not it was ok. When he provided
    no answer, Ms. Fisher went to Mr. Biberaj for assistance. Mr. Biberaj said it would be fine for
    her to take her vacation. Mr. Kurtiev still has not responded to that leave request. Last week,
    Ms. Fisher requested a day of sick leave for medical appoints. Mr. Kurtiev said he would have
    to check with Rushan Sadekov to make sure he wasn't going to be sick on the same day before
    he would sign the leave request.

    Ms. Fisher said she was excluded for Common Spot training and Mr. Kurtiev did not provide
    permission for her to gain access to the site like the rest of the staff. When asked about it she
    was told that she would not need it and summarily dismissed by both Ms. Sheila Gandji and
    Mr. Kurtiev.

    Ms. Fisher has not heard him make disparaging remarks about women but feels that everything
    that Mr. Kurtiev says is inappropriate because he doesn't know anything. She also feels that his
0   behavior toward Sophia Halstead is inappropriate as well. If Ms. Halstead says something, Mr.
    Kurtiev always asks what is it she said or who is she talking to. He follows Ms. Halstead
    around the service as if he is paranoid about her activities. Mr. Kurtiev appears to be after her
    openly.

    Anna Terterian, Rushan Sadekov, Sergei Moskalev & Svetlana Prudovolsky have also
    complained. Svetlana Prudovolsky & Mesha Zilberman were told to document their work for
    the Service and then told they don't do enough work. All of the people who have been there a
    long time are fearful of being fired; they all feel as if they are next on the chopping block. All of
    them have complained about Mr. Kurtiev's statements and behavior. 1l1e only people he listens
    to are the newer hires; he ignores everyone else input so they have stopped offering it.

    Ms. Fisher often feels threatened.

    She says that if she's given an assignment outside of her position description, she is told she is a
    GS-12 she ought to know how to do it. She feels as if she can't refuse to do it. He says I want it;
    I want you to do it and then orders you to do it.

    Ms. Fisher says Mr. Kurtiev sits by the sign out sheet at the end of the day and checks the clock
    when you go to sign out. In the past, he has made a joking remark about her leaving too early.

0
                                                                          EXHIBIT      Ji of EJ Paga
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 12 of 38




    She stated she had already worked one hour past her schedule. He then said, he was still here
C   and plans to work longer. She feels pressured to work more as if what she does isn't enough.
    Ms. Fisher also reported there was an incident where she was sitting at the conference table
    with Mr. Kurtiev & Ms. Gandji and Alan went to her desk and disconnected her flat screen
    monitor. When she asked why, Alan told her it was government equipment and he was going
    to give it to a POV and provide her with the POV's older monitor. Ms. Fisher asked Mr. Kurtiev
    and Ms. Gandji why he was doing this. They said that they were sure that Alan know what he
    was doing and dismissed the matter. Ms. Fisher became very upset and went to see John
    Lennon. Mr. Lennon was not there and she told the incident to Ms. Andrea Tadic. Later that
    afternoon, the flat screen monitor was returned to her desk. Mr. Kurtiev called her into his
    office. He stated tltat we do not en; in the Service or go complain to otlters, this is not beltavior tltat we
    do. She felt that he was issuing these statements as warnings, as if she would be sorry if this
    happened again.

    Ms. Fisher does not blame Mr. Kurtiev for not knowing the job, but the Agency for hiring
    people that don't know what they are doing. He has no idea what the Service does. She has
    not complained to management officials, only Ms. Tadic.

    Ms. Fisher was then asked to translate the following statement:

    OHH   sac 6yAyr MMeTb a pa3HhIX no3ax


0   She stated that it meant to have you in all kinds of positions or basically that no matter what
    you do you're screwed or they have you by the balls. The phase is really bad and inappropriate
    to say in the work place.




0
                                                                                EXHIBIT       13.. J5Page
                                                                                                    of
            Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 13 of 38




0   Alexei Pimenov

    Mr. Alexei Pimenov is a GS-11, International Broadcaster/Writer/Editor, assigned to the Russian
    Service. He has been with the Agency for more than two years, but a Federal employee since
    May 2009. Mr. Ayder Kurtiev has been his immediate supervisor for nearly one year.

    Mr. Pimenov has heard Mr. Kurtiev say "I like blondes, that is why we have so many blondes in the
    Russian Service," several times but the wording varies. Mr. Pimenov has also heard him say, "/
    have just been fucked."

    Mr. Pimenov was also asked if he heard Mr. Kurtiev make the foliowing statements:

    "I am tlte owner of tltis pince, I am tlte Lord of tltis place, whatever I say do you will do, do you
    understand tltis"

    "If you don't like it here you can leave"
    Yes. Shortly after Mr. Kurtiev arrived at the Service, he told Mr. Pimenov that an assignment
    was not good. Mr. Pimenov asked him for details to improve his work and Mr. Kurtiev became
    emotional. He raised his voice and said you have to listen to me and obey me. Mr. Pimenov
    viewed this as one of his constant attempts to impose himself on the staff.

0   Mr. Pimenov often feels threatened by Mr. Kurtiev professionally. Mr. Kurtiev mentions
    constantly that Mr. Pimenov was recently hired and that his status is not stable. He feels the
    words are said with malice and as a warning to be careful. Mr. Kurtiev often states that Mr.
    Pimenov must appreciate the fact the he is still employed; he is only there due to Mr. Kurtiev's
    existence.

    Mr. Pimenov also stated that other employees were also threatened. He has heard him describe
    employees as lazy or bad workers. Recently Yuliya Appel was unhappy about the schedule
    change and indicated that she may have to leave. Mr. Pimenov heard Mr. Kurtiev tell her that if
    she decides to leave, he could immediately hire a number of people to replace her.

    Mr. Kurtiev has not dismissed him or ignored his questions. Mr. Pimenov does not have many
    conversations with Mr. Kurtiev. Mr. Kurtiev does not understand the working process of the
    Service. He does not understand the importance or meaning of certain news pieces. He does
    not ignore concerns, but underestimates their meaning.

    Mr. Pimenov has not heard him make disparaging statements toward women, but rather his
    whole approach offends people. Mr. Kurtiev often uses phases and profanity (fuck) that
    undereducated Russian people would use in informal settings. Mr. Pimenov attributes this to
    Mr. Kurtiev's level of education and degree of culture.




                                                                                 EXHIBIT       fj_ of ;)~ Paga
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 14 of 38




    Mr. Pimenov's attitude toward Mr. Kurtiev is generally negative. He does not feel that Mr.
0   Kurtiev lacks the level of education and cultural knowledge needed for the position. When Ted
    Kennedy died, it was suggested that the Service interview an internally known Russian poet
    that personally knew Senator Kennedy. Mr. Kurtiev didn't know who the poet was. Mr.
    Pimenov also believes that he lacks the ability to plan effectively. His management style is too
    authoritarian; he feels he must impose himself on the Staff in a forceful way. Mr. Pimenov feels
    this has led to his inability to estimate the quality of the material created by the Russian Service.
    Ms. Pimenov was then asked to translate the following statement:

    OHH nae   6yAyr MMeTb u   pa3HbIX no3ax


    He stated that it meant they will fuck you in other positions. This statement is offensive and not
    appropriate for colleagues to use in the workplace. In any Post-Soviet space, this would be
    viewed as a very rude statement.




0




0
    Mr. Alexei Pimenov                                                                      Page 2 of2


                                                                     EXHIBIT / C, of
                                                                                 4         -
                                                                                            Y/   p
                                                                                                     •11•
             Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 15 of 38




.o   Erika Iskakova

     Ms. Iskakova is a contractor with the Russian service. She is tasked with reporting, blogging
     and some web editing. She has been with the Agency since October of 2009. She stated that Mr.
     Ayder Kurtiev is her current supervisor and has been since she came on with the Agency.

     When asked if she had ever heard Mr. Kurtiev make the statement, "I like blondes, that is why we
     have so many blondes in the Russian service", she replied that she had not heard him make a
     statement about blondes but that she has heard him make some gender sensitive comments
     such as that women are weaker and more sensitive than men. She stated that she could not
     provide a direct quote but that he definitely made statements about women being weaker.

      When asked if she had ever witnessed or heard Mr. Kurtiev make the statement, " I have just been
     fucked", she said that she had not. When asked if she had heard him make any similar
     statement, she said that she had never heard him curse.

     When asked if she had ever heard Mr. Kurtiev make a statement such as, "I am the owner of this
     place, I am the Lord of this place, whatever I say do you will do, do you understand this?" Ms. Iskakova
     said that Mr. Kurtiev made statements such as this almost on a daily basis. If I was talking or
     having a conversation with one of my colleagues he would some up to us and say half joking
     and half serious something like why are you standing around talking, your boss is present. He

0    would give me an assignment on a daily basis and I would tell him that perhaps another editor
     had asked me to do something or I was working on another project and he would say "no lam
     your boss and you do what I say". He said it in an aggressive way. I had to ask him a couple of
     times to address me in a different tone.

     Ms. lskakova stated that one time she tried to address the way he spoke to her indirectly and
     said to him that it was surprising to her how people in the service spoke to each other in the
     office. She stated that when it continued she addressed him directly and told him that she
     didn't understand why he spoke to her in such angry tones and that she wished the he would
     choose a different tone when talking to her. Ms. Iskakova stated the first time she brought up
     his voice tone he said that he felt the same way about how people in the service spoke to each
     other and to him. The second time she addressed him directly about how he was speaking
     specifically to her Ms. Iskakova stated that he toned done his voice considerably during that
     conversation but that the next day it was back to the same way he usually addressed her in a
     harsh voice. She stated that she had to catch herself from snapping back because she was
     starting to take the way he spoke to her personally and felt that he had something against her
     personally.

     Ms. Iskakova stated that he didn't talk that way to more senior members of the staff or senior
     management but that he often addressed the younger staff members the way he spoke to her.




                                                                            EXHIBIT      _Jjof Jg Page
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 16 of 38


                                                                                                               2



0   When asked if Mr. Kurtiev had ever made inappropriate statements to her she stated that he
    had. She stated that one of the things that he often said to her was that she was "tlte highest paid
    contractors in the service and that she had better live 11p to the expectations that came along with the
    snlanf. She felt that this was inappropriate and that it wasn't her business how much the other
    contractors made or the other colleagues business how much she made.

    She said that Mr. Kurtiev would talk to her in a very condescending way if she ever disagreed
    with him. He would say that she didn't know what she was talking about and that it had to be
    his way or no way. Ms. lskakova stated that Mr. Kurtiev thought that he knew everything and
    didn't allow his employees to disagree with him.

    Ms. Iskakova stated that she publishes under a different name and had been doing so for 10
    years. Mr. Kurtiev told her that she had to publish under her real name and that the head of the
    division wanted her to publish under her real name. She stated that she knew that was not true
    because when she was hired (not by Mr. Kurtiev) that they knew of her under the name that she
    published under and that they were okay with it. She stated that other colleagues in the service
    published under different names but that he would not concede on her part.

    Ms. Iskakova was asked when the last time she had spoken to Mr. Kurtiev was. She stated that
    she had not spoken to him since last Thursday when he was at work.


0   When asked if she had witnessed Mr. Kurtiev making inappropriate statements to other
    employees in the Russian service she stated that she had. She gave an example where one of
    her colleagues had to prepare a series of reports on the Ukraine around the Orthodox Christmas
    holidays. The colleague asked if she could start working and plan the stories beforehand so that
    the information could be collected before the holidays began in the event that people were not
    available. She stated that Mr. Kurtiev said in very condescending way, "Victoria, I can't move the
    holidays around just for you!" Ms. Iskakova stated that he often made silly and bullying
    statements about people in front of other employees to show that he doesn't take your concerns
    or ideas very seriously. She stated that it would happen often during their morning meetings;
    he would target someone and say something personal about them.

    Ms. Iskakova went on to state that Mr. Kurtiev did not provide constructive criticism but that he
    would bully and impose his ideas and authority on you to establish that he was in power and to
    come between team members. She went on to state that Mr. Kurtiev was very hard working
    and that he was trying very hard to improve the service. She stated that he came early and
    stayed late but that his methods of managing could be very humiliating and intimidating.

    Ms. Iskakova stated that if he gave an assignment you had to do what he wanted right away no
    matter what else you were working on or what else you were trying to do. He would give you
    a timeframe no matter how unrealistic it was and you had to do what he wanted, he would just
    push and push his own agenda. For example, he asked her to do a story about US and Russian
    relations and he told her that he wanted it done in 2 hours. She told him that she could get an


                                                                          EXHIBIT      fl of 27 Paga
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 17 of 38

                                                                                                       3


    ok story done in 2 hours but that she could have a really good story in 3 or 4 hours. He said no
0   he wanted it done in 2 hours even though it wasn't going to be posted that day.

    When asked if anyone in the service had complained to her about inappropriate statements that
    Mr. Kurtiev had made to him, Ms. Iskakova stated that Alisa I<rutoskaya came to her repeatedly
    and said that she feared for her job because of the way he spoke to her like he was always angry
    at her. She stated that Inna Dubinsky had come to her complaining that Mr. Kurtiev never
    listened to U1eir ideas and that he suppressed any good ideas that were not his ideas like he felt
    intimidated if she or any other people in the service would come up with something innovative.
    She felt that he did so because he was insecure. Ms. lskakova stated that there were constant
    smaller complaints and that people were generally puzzled about the fact that as a service chief
    he worked so hard but was still incompetent in his leadership skills.

    Ms. Iskakova stated that she had never heard Mr. Kurtiev use profanity or vulgar language in
    the workplace.

    When asked if Mr. Kurtiev had ever threatened her professionally or personally she stated that
    he had not. She did reiterate that he on more than one occasion would remind her that she was
    the highest paid contractor in the service and that she had better fulfill his expectations. The
    only colleagues that complained directly to her were the employees that she mentioned
    previously.

0   When asked if Mr. Kurtiev had ever dismissed her or ignored her questions or concerns she
    stated that he had on many occasions. For example, Ms. Iskakova stated that she came tQ his
    office every day for a ~eek to get him to clarify a question regarding her schedule and how to
    fill out some paperwork regarding her contract but that he would blow her off or ignore her.

    Ms. Iskakova stated that she and Mr. Kurtiev had gone to Moscow together for work. When
    they returned they were supposed to prepare a report of recommendations for the Division
    Director. She stated that for 10 days he would not respond to her even though she had asked
    him to schedule a meeting so they could go over their recommendations. She felt that it made
    her look like she had not done her assignment even though she had done her part and had sent
    it to him. She said that she was dose to making an appointment with the head of the Division.

    Mr. Kurtiev had made disparaging comments pertaining to female employees in the form of
    jokes about women being weaker and too sensitive. Ms. Iskakova has not heard Mr. Kurtiev
    make the statement, "If you don't like it here you can leave''.

    When asked about her opinion of Mr. Kurtiev's management style Ms. Iskakova stated that he
    was a hard working person but that he had no management skills and that his management
    style was a mix of silly jokes and public and personal bullying and trying to look good in front
    of senior management.
0
                                                                         EXHIBIT / 0, of
                                                                                     1-./-
                                                                                               Jt;
                                                                                               -Page
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 18 of 38

                                                                                                      4



    Ms. Iskakova stated that if someone from the service had a problem he would not support that
0   person and would only complain that they were a problem. On the other had if someone had a
    good idea or initiative, he would try to suppress the idea because he would feel challenged.
    Any achievement or positive thing done in the service, Ms. Iskakova stated that Mr. Kurtiev
    would take credit for it.

    She stated that Mr. Kurtiev provided no positive motivation or reinforcement but did a lot of
    posturing and spoke in aggressive tones especially in front of higher management. Ms.
    Iskakova stated that the Russian service has improved but that she credits 95% of that to Sheila
    Ghandji. Mr. Kurtiev would constantly say that the success of the service was because of him
    but she feels that everybody worked hard. She stated that now that Mr. Kurtiev is on leave, she
    doesn't really see any difference in how things are running. She stated that she personally feels
    more at ease and that there is no more bullying.

    Ms. Iskakova stated that she had not complained about Mr. Kurtiev' s management style to the
    Eurasia Division director or other management officials but that she was close to doing so. She
    said that she had complained to two of the senior editors. Inna Dubinsky and Irina Van Dusen.
    She said that they agreed with her and supported her and agreed that he was just so very
    unprofessional.

    Ms. Iskakova was then asked to translate the following statement:

0   OHM uac 6yAyr 1rneTL B pa3H1>1x no3ax


    Ms. Iskakova stated that it meant, "The1J will fuck you in different positions".




                                                                         EXHIBIT       /C'J of J/ Page
        .. -     Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 19 of 38




    Q     Svetlana Prudovsky

         Ms. Svetlana Prudovsky is a Video Journalist with the Russian service. She is currently a GS-12
         employee had has been with the Agency since 2003, first as a POV and then as a full time
         employee. Ms. Prudovsky stated Mr. Ayder Kurtiev is her supervisor and has been for almost 1
         year (approximately Junefluly).

         Mr. Dzhin stated he heard a couple of times that Mr. Kurtiev used curse words as well as bad or
         inappropriate words. Mr. Dzhin noted Mr. Kurtiev often said "motherfucker" or similar words
         often in Russian but not in English.

         When asked if she ever heard Mr. Kurtiev make the statement "I like blondes that is why we have
         so many blondes in the Russian service" Ms. Prudovsky stated she did not hear Mr. Kurtiev say
         this.

         Ms. Prudovsky stated she has heard Mr. Kurtiev make the statement "I have just been fucked",
         however, she believes this was said because he thinks it is young and stylish. She also stated
         Mr. Kurtiev tries to appear strong when making statements such as this.

         When asked if she ever heard Mr. Kurtiev make the statement "I nm the owner of tl1is place, I nm
         the Lord of t11is place, whatever I say do you will do, do you understand tl1is"? Ms. Prudovsky again
0        stated she has not heard Mr. Kurtiev make this statement.

         When asked if Mr. Kurtiev has ever made inappropriate statements to her or if anyone has ever
         complained that he made inappropriate sta~ements to them, Ms. Prudovsky stated replied no to
         both questions. In addition, Ms. Prudovsky stated she has not heard Mr. Kurtiev make vulgar
         statements or use curse/swear words while at work. Further, she stated she has never been
         threatened either personally or professionally by Mr. Kurtiev nor have any of her co-workers
         complained of such treatment. In addition, she stated she has no knowledge of Mr. Kurtiev
         making disparaging remarks about female employees or if he made the statement "if you don't
         like it here you can leave."


         When asked if Mr. Kurtiev ever dismissed or ignored her questions/concerns Ms. Prudovsky
         stated yes, he does this sometimes. She explained Mr. Kurtiev never has time for staff. When
         asked about Mr. Kurtiev's management style, Ms. Prudovsky stated she does not believe he is
         ready for this position just yet. She stated he needs more education and more work experience.
         Further she stated it looks strange that he is in the Service chief position. Ms. Prudovsky stated
         she has never complained of Mr. Kurtiev's management style to anyone. She further added she
         wants the Russian service to be a great service and that her job is interesting.

         Ms. Prudovsky was then asked to translate the following statement:
0        OHM   eac 6yA}'T HMeTb e pa3Hb1X no3ax


                                                                              EXHIBIT      _/j   0,   ~Page
    - ----·----       - - - - -Document
        Case 1:15-cv-01839-EGS  - - - -32-25                    Filed 05/15/19 Page 20 of 38




     Ms. Prudovsky stated this means "they will fuck in different poses". She then stated this was an
C    offensive and strange term and could be considered threatening and scary.




0




0
                                                                     EXHIBIT     /j_ of J)Page
               Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 21 of 38




    Q   Timur Dzhin

        Mr. Dzhin is an International Broadcaster with the Russia Service. He is currently a GS-12
        employee with approximately 25 years with the Agency. Mr. Dzhin stated Mr. Ayder Kurtiev is
        his supervisor and has been since on or about the summer of 2009. Mr. Dzhin stated he was
        hospitalized when Mr. Kurtiev started with the Agency.

        Mr. Dzhin stated he heard a couple of times that Mr. Kurtiev used curse words as well as bad or
        inappropriate words. Mr. Dzhin noted Mr. Kurtiev often said "motherfucker" or similar words
        often in Russian but not in English.

        When asked ifhe ever heard Mr. Kurtiev make the statement "I like blondes that is wl1y we have so
        many blondes in the Russian service" Mr. Dzhin stated Mr. Kurtiev did not use that exact
        phraseology, however, he stated Mr. Kurtiev was disrespectful towards woman and sometimes
        stated "she doesn't deserve that she's just a woman". Mr. Dzhin then stated Mr. Kurtiev was
        not speaking with him directly and that he normally tried to avoid contact with him (i.e. he kept
        the conversations to a minimum).

        When asked if he ever heard Mr. Kurtiev make the statement "I am the owner of this place, I nm the
        Lord of this place, whatever I say do you will do, do you understand this"? Mr. Dzhin stated he has
        heard Mr. Kurtiev make this statement. He then explained Mr. Kurtiev is from Middle Asia
0       where women are considered low compared to men which may be the reason Mr. Kurtiev
        behaves the way. He then stated it does not matter where you come from it's not right to treat
        people that way.

        Mr. Dzhin then explained, when asked if Mr. Kurtiev has ever made the statement "I have just
        been fucked" that he has made this statement normally after he meets with the division chief
        (Dr. Biberaj). Mr. Dzhin stated Mr. Kurtiev normally makes this statement in Russian and not
        English.

        When asked if Mr. Kurtiev has ever made inappropriate statements to him, Mr. Dzhin noted he
        has not made any inappropriate statements in his presence. However, he did state Mr. Kurtiev
        does not have any ethics in the workplace and that he has a lack of respect for the elderly/older
        employees. Mr. Dzhin stated Mr. Kurtiev lacks manners and often says there is no older or
        younger people here there are only grades (higher or lower). Mr. Dzhin stated this is not very
        respectful to human beings, and questioned how Mr. Kurtiev can manage others if he has this
        approach.

        Mr. Dzhin stated he cannot recall if he ever witnessed Mr. Kurtiev making inappropriate
        remarks to other members of the Russian service. He also stated he could not recall if other
        employees ever complained to him about Mr. Kurtiev making inappropriate statements. He did

0       however state Ms. Inna Dubinsky has complained that Mr. Kurtiev' s body language and tone of
        voice was disrespectful. When asked if Mr. Kurtiev has ever used vulgar language in the



                                                                       EXHIBIT     /j_ of J.!/.._ Page
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 22 of 38




    workplace, Mr. Dzhin stated he can remember this happening one time; however he could not
0   recall the exact language.

    Mr. Dzhin then stated he has heard Mr. Kurtiev state "I am the owner of this place, I am the
    Lord of this place, whatever I say you will do, do you understand this" or words similar to this
    effect. Mr. Dzhin further stated Mr. Kurtiev has stated "it's your job description, you have to do
    this" and then asking "Are you refusing to do this?" Mr. Dzhin stated this can be considered
    threatening even though he has never refused to do anything that was asked of him by Mr.
    Kurtiev.

    Mr. Dzhin explained Mr. Kurtiev is capable of doing good things for people who "kiss up" to
    him. He stated there are some employees who give Mr. Kurtiev excessive compliments and he
    pays these individuals more attention. Mr. Dzhin then explained Ms. Anna Terterian has
    complained to him that Mr. Kurtiev made the comment he was the "Lord or Boss" of the
    Russian service. Mr. Dzhin then explained he has been dismissed or ignored by Mr. Kurtiev,
    specifically when he asked to work later hours or to telecommute a couple days a week. Mr.
    Dzhin stated Mr. Kurtiev did not listen or try to work or help out the situation, he just said no.
    Mr. Dzhin then explained another instance when he signed out at his regularly scheduled time
    approximately 10 minutes before he was scheduled to leave (Mr. Dzhin was scheduled to leave
    at 3:45 pm, however he signed out at this time at 3:35 pm). Mr. Dzhin explained Mr. Kurtiev
    approached him in an angry manner questioning why he signed out earlier than he was
Q   supposed to.

    (At this point I stopped the interview and explained proper sign in and sign out procedures to Mr.
    Dzhin.)

    Mr. Dzhin then stated Mr. Kurtiev has made disparaging remarks about women, particularly
    the statement that "she's just a woman". Mr. Dzhin then stated Mr. Kurtiev has never made the
    statement "If you don't like it here you can leave" directly to him, however he has heard him
    mention employee salaries and comparing them to the average journalist salary in this country.

    Mr. Dzhin also stated he has heard Mr. Kurtiev state "how much are you making?" Further,
    according to Mr. Dzhin, he overheard a an exchange between Mr. Kurtiev and another
    employee who brought up a concern to Mr. Kurtiev. Mr. Kurtiev then responded " don't fuck
    with me, if you have a problem go to the Union" and proceeded to walk away from the
    employee.

    When asked about Mr. Kurtiev's management style Mr. Dzhin stated he treats people
    differently. He is friendly to those who are "kissing up" to him, but does not regard others. He
    also stated Mr. Kurtiev does not know how to talk to people. When asked if Mr. Dzhin has ever
    complained about Mr. Kurtiev's management style, he stated he has not, however he did visit
    the Labor and Employee Relations office to discuss a personal matter and to make a statement

0   about Mr. Kurtiev.



                                                                         EXHIBIT      Jj_ of j 5 Page
              Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 23 of 38




Q   Mr. Dzhin was then asked to translate the following statement:

    OHH uac   6y/J;yr HMeTh u   pa3HhIX no3ax


    Mr. Dzhin stated this statement meant "they will fuck you anyway they wish in different
    positions."Mr. Dzhin stated he has never seen this statement before and no one has brought it
    up to him.




0




                                                                     EXHIBIT   ;q of 3 ~ Page
            Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 24 of 38



    Victoria Kupchinetsky

0   Ms. Kupchinetsky is an International Broadcaster with the Russian Service. She is currently a
    GS-12 employee and has been with the Agency since July 6, 2009. According to Ms.
    Kupchinetsky, Mr. Ayder if supervisor and has been since she first started with the Agency.

    When asked if he ever heard Mr. Kurtiev make the statement "I like blondes tlint is why we have so
    many blondes in the Russian service" Ms. Kupchinetsky relied she has not heard him say this.

    Ms. Kupchinetsky stated she has never heard Mr. Kurtiev use swear words or any bad words.
    In fact he has never been disrespectful to anyone and he is always very professional in a
    positive way. She then stated she has never heard Mr. Kurtiev make the statement "I mn the
    owner of this place, I nm the Lord of this pince, whatever I say do you will do, do you understand this"?

    Ms. Kupchinetsky explained Mr. Kurtiev has never made an inappropriate comment to her and
    her work experience has been very positive. She stated he always discusses issues with her and
    always listens to her questions or concerns. According to Ms. Kupchinetsky if they disagree on
    an issue, Mr. Kurtiev always discusses it and explains his reasoning in a courteous way. She
    further stated she can always approach Mr. Kurtiev and he is always responsive to her
    concerns.

    Ms. Kupchinetsky then stated Mr. Kurtiev is very energetic, positive and gets along well with

0   people. She believes he is in his proper place with the Agency and feels she can always turn to
    him if she has a problem.

    Ms. Kupchinetsky was then asked to translate the following statement:

    OHH Bae   6yAyr HMen. B pi13HbIX no3ax

    Ms. Kupchinetsky stated this statement meant "thetJ will have you in different poses". She then
    stated the Russian language is very metaphorical and this could not necessarily pertain to a
    physical act. In addition, Ms. Kupchinetsky stated it could also mean you will have a lot of
    problems with different people. Further she stated if taken out of context it might sound rough,
    but nothing should be taken out of context.

    Ms. Kupchinetsky then stated there is a struggle in the Russian division between the old way
    and the new ways. She stated forces are in the service that doesn't want change to happen. She
    explained that although individuals may have been there for 25+ years there is a need for
    change and that Mr. Kurtiev and taken the service from an adequate Service to an interesting
    one that produces high quality work. In addition she stated there are bad things happening in
    the Russian service. When asked to explain, she stated for example she does not know where
    her supervisor is and when he will return. She explained no one has complained to her


0
                                                                             EXHIBIT      __tJ. of 31 Page
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 25 of 38




C   personally about any issues or concerns, however, it would be really wrong to take things out of
    context.

    Ms. Kupchinetsky later added to her previous statement explaining Ms. Yuliya Appel has been
    complaining about her new schedule and the fact that she did not want to work the evening
    shift. She stated Ms. Appel went to Mr. Kurtiev to change the schedule, but he would not do so.
    Ms. Kupchinetsky explained she believed Mr. Kurtiev did change the schedule but Ms. Appel
    was still dissatisfied about not being fully accommodated. Ms. Kupchinetsky stated she
    believed the complaints sounded personal.

    Finally Ms. Kupchinetsky stated she does not believe Mr. Kurtiev is misogynistic and she has
    never heard him make any derogatory remarks. He h;:1s promoted women within the service
    and has given them important projects. She concluded that she has never witnessed any sexism
    or demeaning behavior towards women by Mr. Kurtiev.




0




                                                                EXHIBIT / C, of )g p
                                                                       ...!_/. -     age
            Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 26 of 38




    Mark Belenky
0
    Mr. Belenky is an Internet Editor with the Russian Service. He is currently a GS-12 employee
    and has been with the Agency since May 1988. Mr. Belenky stated Mr. Ayder Kurtiev is his
    supervisor and has been for approximately 1 year.

    When asked if he ever heard Mr. Kurtiev make the statement "I like blondes that is why we have so
    many blondes in the Russian service" Mr. Belenky replied he has not heard him say this.

    Mr. Belenky then stated he has heard Mr. Kurtiev state "I lzave just been fucked by Biberaj" on a
    couple of occasions after returning from meetings with the Division Director. Mr. Belenky
    explained he sits within close proximity to Mr. Kurtiev's office and can usually hear what is
    being discussed in the office.

    When asked if he ever heard Mr. Kurtiev make the statement "I mn the owner of this pince, I nm the
    Lord of this place, whatever I say do you will do, do you understand tltis"? Mr. Belenky stated he has
    not heard him use those words specifically, but he has stated he was in charge here and he was
    selected for the position so he is in charge. In addition when asked questions about decisions
    regarding work assignments, Mr. Belenky responded Mr. Kurtiev normally states "because I
    decided it."


0   Mr. Belenky then stated Mr. Kurtiev has never made inappropriate statements to him, however,
    he has heard him use rude or sharp language with co-workers. Mr. Belenky stated regarding
    Mr. Kurtiev the general sense is you must do what he says because he makes the decisions. Mr.
    Belenky explained Ms. Inna Dubinsky has complained to him concerning Mr. Kurtiev.
    According to Mr. Belenky, Ms. Dubinsky has been upset by Mr. Kurtiev's attitude because he
    does not want to hear any information she tries to relay to him. Further, Ms. Dubinsky
    complained that Mr. Kurtiev often cuts her off during their conversations.

    Mr. Belenky then explained he has never heard Mr. Kurtiev use vulgar language in the
    workplace, but he has heard him curse or use swear words. He also stated Mr. Kurtiev has
    never threatened him personally or professionally, however, he explained Ms. Yuliya Appel has
    complained that he has threatened her when she complained about her newly assigned shift.
    According to Mr. Belenky, Ms. Appel stated when she tried to negotiate her new shift, Mr.
    Kurtiev stated " if you don't like it here you can leave" and ''for this money I cn11 /Jfre two people to
    do your job".

    Mr. Belenky stated Mr. Kurtiev has never dismissed or ignored his questions/concerns. When
    asked if Mr. Kurtiev has ever made disparaging statement pertaining to female employees, Mr.
    Belenky stated according to Ms. Anna Terterian, Mr. Kurtiev employed hints of a sexual act if
    she did not comply with the rules. Mr. Belenky stated Ms. Terterian informed him of this the
    week of March 8, 2010 (possibly around Wednesday or Thursday). He also stated Ms. Terterian




                                                                                 EXHIBIT      Jj -37 Page
                                                                                                    0,
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 27 of 38




    was very upset and shocked by the statement and her face was red. He stated she was not
0   crying, however, he has never seen her in that state.

    When asked if Mr. Kurtiev ever stated, "if you don't like it ltere you can leave" or words similar to
    this statement, Mr. Belenky stated he did not hear Mr. Kurtiev say these words, however, Ms.
    Yuliya Appel informed him she was told this by Mr. Kurtiev.

    When asked about his management style, Mr. Belenky stated he believes Mr. Kurtiev is out of
    place in his current position. He stated Mr. Kurtiev has not managerial skills and it was a
    mistake to have hired him. He further stated Mr. Kurtiev has no knowledge of the Russian
    language since he is not from Russia but rather Central Asia. Mr. Belenky then noted, this is the
    first time in 60+ years that the Division Director cannot read or speak Russian or Ukrainian. Mr.
    Belenky stated since Dr. Biberaj cannot do this he is incapable of checking the fitness of Mr.
    Kurtiev's work. Mr. Belenky stated he has not complained to any management officials about
    Mr. Kurtiev's management style or behavior.

    Mr. Belenky was then asked to translate the following statement:

    OHH Bae   6yP,yT HMeTb B pa3HhIX D03ax

    Mr. Belenky stated this statement had obviously sexual connotations. He stated this meant "tltey
    will have intercourse in different positions". He then explained he did not know who the "tl1ey"
0   referenced, but the statement means "they will have a sexual act with you. Mr. Belenky further
    stated this statement was extremely rude and is not slang but standard Russian. He also stated
    he could not imagine this statement being used in normal conversation unless a person was
    speaking with their bosom buddy. In addition, Mr. Belenky stated this statement should not be
    used in a professional environment and could be considered threatening. He further said it has
    the connotation that the higher-ups will punish you for whatever you did wrong. He again
    noted it is 100% inappropriate in a professional environment.

    In conclusion, Mr. Belenky stated he is horrified at the idea that Mr. Kurtiev might return to the
    Service. He stated they needed a leader and not a small time bureaucrat like Mr. Kurtiev. He
    further stated the Service needed someone who can get along with people and who can take
    into account different situations. Mr. Belenky noted Mr. Kurtiev makes the employees feel like
    second-class citizens - especially the younger, vulnerable, non-tenured employees. He
    expressed that because of his age and experience Mr. Kurtiev often consults with him on
    language transition problems and that his age also prevents him from being treated the way he
    may treat others. Mr. Belenky then stated he has heard Mr. Kurtiev being dismissive toward
    other employees and that he uses curses a lot (normally the word fuck). Mr. Belenky stated he
    believes this is because Mr. Kurtiev has a limited use of the Russian language so he must use
    slang to make up for it.




                                                                     EXHIBIT             y0
                                                                                 J!j_ of -Page
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 28 of 38




0   Alexsandr Grigoryev

    Ms. Grigoryev is an International Broadcaster with the Russian Service. He is currently a GS-11
    employee and has been with the Service since September 2009. His current supervisor is Mr.
    Ayder Kurtiev and he has been his supervisor since Mr. Grigoryev started with the Agency.

    When asked if he ever heard Mr. Kurtiev make the statement "I like blondes, t11at is why we /rave so
    many blondes in the Russian Service" Mr. Grigoryev replied he heard that this statement was
    made, but did not witness Mr. Kurtiev making it. Mr. Grigoryev stated he did, however, hear
    Mr. Kurtiev make a lot of statements concerning him being unhappy with the situation,
    particularly about his dissatisfaction about people (employees) not being able to do their job
    properly.

    Mr. Grigoryev stated he heard rumors that Mr. Kurtiev was rude; however, he was never rude
    to him. Mr. Grigoryev believes this is due to his past experience. He stated Mr. Kurtiev knows
    he works really well.

    When asked if he ever heard Mr. Kurtiev make the statement"I have just been fucked" Mr.
                                                                                                           I'
                                                                                                           -
    Grigoryev stated he has not heard him say this. When asked if he ever heard Mr. Kurtiev state
    "I am the owner of this place, I am the Lord of this place, whatever I say do you will do, do you
    understand this"?, Mr. Grigoryev replied he has heard Mr. Kurtiev make this or similar
0   statements. Specifically that he is the chief of the Russian service and that he will prevail. He
    also heard him state employees will "do what I say".

    Mr. Grigoryev explained Mr. Kurtiev has not made any inappropriate statements to him, and he
    has not heard him make inappropriate statements to others. He then explained he has had
    private conversations with other employees within the Russian service (mainly female
    employees) who has stated Mr. Kurtiev makes inappropriate statements and that he is rude.
    Mr. Grigoryev stated he has never heard Mr. Kurtiev use vulgar language in the workplace, nor
    has he heard him use curse or swear words. Mr. Grigoryev also stated Mr. Kurtiev has never
    threatened him professionally or personally.

    When asked if any of his co-workers ever complained that Mr. Kurtiev threatened them
    personally or professionally, Mr. Grigoryev stated yes. Specifically in the case of a female
    employee who has a 1-year old child and the shift she was assigned to work. Mr. Grigoryev
    stated the employee was told she should probably find another job. Mr. Grigoryev then
    explained the employee did not want to speak with anyone else and felt threatened that she
    would be fired if she complained.

    When asked if Mr. Kurtiev ever dismissed or ignored his questions/concerns, Mr. Grigoryev
    stated this approach was normal. He stated Mr. Kurtiev never helps with a problem and that he
    is always busy. He is normally told he will talk "tomorrow" and that he never gives an answer
0   right away.



                                                                        EXHIBIT     J!j_ of !IL Page
          Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 29 of 38




0   Mr. Grigoryev asserted he never heard Mr. Kurtiev make disparaging remarks pertaining to
    female employees, but he has heard him state "if you don't like it here you can leave. He
    explained Mr. Kurtiev never made this statement to him but to other employees.

    Mr. Grigoryev then explained he is a journalist with over 25 years of experience and° in his
    opinion Mr. Kurtiev is totally unqualified for the position of Service chief. He stated an Editor-
    in-Chief is usually a good manager and journalist and has some technical skills. However, Mr.
    Kurtiev has no managerial skills, no knowledge of journalism and only has a normal level of
    expertise in the field. Mr. Grigoryev stated he has not had any personal problems with Mr.
    Kurtiev, but in his opinion he is the wrong person for the position and completely unprepared
    for the job.Mr. Grigoryev stated he has never complained of Mr. Kurtiev's management style to
    any other Agency official.

    Mr. Grigoryev was then asked to translate the following statement:

    oHH eac 6yAyr HMeTb e pa3HhIX no3ax

    Mr. Grigoryev stated this meant "we will fuck you in different manners or poses". He explained
    this was a rude statement and also a sexual statement. He further explained it could be
    considered threatening. Mr. Grigoryev stated he has never heard Mr. Kurtiev say this to another
    employee but it could be brought up in conversation depending on the circumstances (such as
0   with friends). Finally Mr. Grigoryev stated this is not a statement that would be made between
    a supervisor and employee, in fact it would never be allowed with staff.




0
                                                                       EXHIBIT     Jj of 1/J Pa~...
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 30 of 38




    Sophia Halstead
0   Ms. Sophia is a Writer{franslator with the Russian service. She is currently a GS-1 and has been
    with the service for approximately 21 years. She stated Mr. Ayder Kurtiev is her current
    supervisor and has been since the spring of 2009.

    When asked if she ever heard Mr. Kurtiev make the statement" I like blondes, tlint is why we have
    so many blondes in the Russian Service" she replied since she sits in a centrally located area she has
    heard other employees mention this, however, she has not directly heard him make this
    comment.

    When asked if she ever heard Mr. Kurtiev make the statement" I have just been fucked" she
    explained she has heard him say this in the past, but she has not heard him say it that often and
    certainly not every day.

    When asked if Mr. Kurtiev ever stated "I am the owner of this place, I am the Lord of this place,
    whatever I say do you will do, do you understand this"?, Ms. Halstead stated Mr. Kurtiev has made
    this or similar statements on many occasions. Ms. Halstead further stated Mr. Kurtiev has not
    made any inappropriate statement to her directly; however, she has him make inappropriate
    remarks to other members of the service. Specifically "I'm the boss here", however no one has
    complained to her directly.

0   Ms. Halstead then stated she has heard Mr. Kurtiev swear or use curse words on many
    occasions and has also used vulgar language while in the workplace. Ms. Halstead stated Mr.
    Kurtiev has never threatened her personally, however, she feels he does not give her the
    opportunity to do assignments and that he only gives work to the group of people he likes. Ms.
    Halstead further stated no employees have complained to her about Mr. Kurtiev threatening
    her personally or professionally.
    When asked if Mr. Kurtiev ever dismissed or ignored her questions/concerns, Ms. Halstead
    responded yes he does. She then stated he does not pay attention to the employees and treats
    them like "chopped liver" or poorly. Ms. Halstead also responded she has not heard Mr.
    Kurtiev make disparaging remarks about the female employees. However, she explained she
    has heard him make the statement "if you don't like it here you can leave". She stated he
    normally makes this or similar statements when speaking about decisions he has made or work
    schedules. Ms. Halstead stated the shift pick process that the Russian service just completed
    was humiliating since no one the reason why only certain people were chosen to participate in
    the shift pick and Mr. Kurtiev did not relay any information to the staff.
    Ms. Halstead tl1en explained she is unsure of who made the decision to hire Mr. Kurtiev;
    however, he has no knowledge of Russian history, culture or art. He also does not have any
    knowledge of how the Federal Government operates and is extremely disrespectful to staff. Ms.
    Halstead explained Mr. Kurtiev is a good web master but is not a good Service chief. She stated
    he treats his employees liked "chopped liver" and shows favoritism towards certain
    individuals. Ms. Halstead stated his show of favoritism is horrible and used the shift pick




                                                                       EXHIBIT     i!i J3 p
                                                                                         of
                                                                                                     age
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 31 of 38




    process as an example. Ms. Halstead explained Mr. Kurtiev placed only the people he liked in
0   separate groups so they would not have to participate in the shift pick. She stated his decision
    was inhumane, however, when asked about it Mr. Kurtiev did not want to listen to the
    employees' questions or concerns. She further stated he is not a proper person for managing the
    service since he is not suitable. He has also used poor judgement in his hiring of new staff
    members for the service. She then stated the Russian service needs someone who is
    knowledgeable and knows what is going on, which Mr. Kurtiev does not. Ms. Halstead stated
    she has not complained to anyone concerning Mr. Kurtiev's management style.
    Ms. Halstead was then asked to translate the following statement:

    OHH   uac 6YAYT J1MeTb u pa3HhIX no3ax

    Ms. Halstead stated this meant "They will fuck you in all kind of poses". Ms. Halstead stated this is
    horrible statement and very rude. She explained she would feel horrible if anyone ever said that
    to her. Ms. Halstead further stated, this is not a statement that would come up in normal
    conversation. Ms. Halstead stated when Mr. Kurtiev returns from meetings with his bosses he
    would say "they fucked me" or similar statements. She further stated this phrase would not be
    used in a meeting with employees, however, she stated she would not be surprised if he made
    the above referenced statement.

    In conclusion, Ms. Halstead stated Mr. Kurtiev was not suitable for the position of Service chief
    and that he is not an intelligent person. She also expressed she was surprised that individuals
0   who interviewed him felt he was the best person for the position, but she wishes him luck in his
    future endeavors.




                                                                      EXHIBIT     Jj    Of   v~   Page
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 32 of 38




    Inna Dubinsky
0   Ms. Inna Dubinsky is an Assignments Editor with the Russian service. She is currently a GS-13
    and has been with the service for approximately 17 years. She stated Mr. Ayder Kurtiev is her
    current supervisor and has been since June 2009.

    When asked if she ever heard Mr. Kurtiev make the statement "I like blondes, that is why we have
    so many blondes in tl1e Russian Service" she replied she has, however, she felt it was innocent and
    that he was just expressing his pleasure of blonde women. She stated she did not find the
    statement offensive.

    When asked if she ever heard Mr. Kurtiev make the statement "I have just been fucked" she
    explained she has heard him say this many times, especially when he returns from meetings
    with Dr. Elez Biberaj. He normally says this every day, however, he did not always. She
    explained when he first started working with the Agency she noticed he was more reserved,
    however after he became more relaxed and at ease he began making these types of statements.
    She stated she found him saying this to be unpleasant and did not provide any substance to the
    conversation.

    When asked if Mr. Kurtiev ever stated "I am the owner of this place, I mu the Lord of tl1is place,
    whatever I say do you will do, do you understand this"?, she stated he has made a similar statement
    like this directly to her. She stated when she was trying to discuss programming issues he
0   responded to her questions in this fashion. Specifically he stated "I am the owner, I am supported
    by management and I make all the decisions here". Ms. Dubinsky then stated since Mr. Kurtiev is not
    fluent in Russian it is unreasonable for him to make an authoritative decision on how
    something should be done without consultation.

    Ms. Dubinsky then stated Mr. Kurtiev has set a precedent of bad behavior by rolling his eyes
    when discussing work-related matters. Ms. Dubinsky stated she felt his behavior is insulting
    and has been picked up by other employees and contractors within the service. She explained
    certain individuals behave unprofessionally because they are trying to please Mr. Kurtiev.
    Ms. Dubinsky further explained Mr. Kurtiev has certain cronies in the Russian service that he
    hired after coming on board. She explained the contractors he has lured are terrible at
    translations and their voices do not meet the criteria necessary to develop a quality product. She
    explained Mr. Kurtiev makes decisions without consulting those employees with experience
    and who have been in place for a long period of time. She explained she believed the Russian
    service is becoming corrupt because of wrong priorities and accents influencing the decisions of
    the service chief.

    Ms. Dubinsky stated she has witnessed Mr. Kurtiev making inappropriate remarks about other
    members of the Russian service; particularly he regularly makes the comment in reference to
    Ms. Sophia Halstead, "what tile fuck is site doing again, making tea and coffee". Further, she stated

0   Mr. Kurtiev has made the remark that Ms. Halstead is at the age when everyone loses their




                                                                            EXHIBIT      4 i/5 of           Page
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 33 of 38




    mind. She stated he often makes references to age and has stated only young voices should be
0   used on radio. Ms. Dubinsky explained this statement was said in front of both Mr.
    Cherepansky and Ms. Van Dusen. Ms. Dubinsky also stated Mr. Kurtiev has made
    inappropriate statement related to Mr. Rushan Sadekov, particularly that he does not trust him
    and that he got him in trouble. Ms. Dubinsky explained, Mr. Sadekov made a mistake, however,
    he should be given a chance to correct himself and she explained to Mr. Kurtiev that people
    should not be judged and labeled based on one incident. Further, Ms. Dubinsky stated on
    several occasions she has asked Mr. Kurtiev where a particular employee was and he responded
    negatively.

    Ms. Dubinsky stated no one has ever complained to her directly concerning Mr. Kurtiev making
    inappropriate comments, however she has heard him use curse/swear words on a regular basis.

    Ms. Dubinsky stated Mr. Kurtiev uses the words "fuck" and "bullshit" all the time and after he
    returns from meetings with Dr. Biberaj he normally says he has just been fucked. Ms. Dubinsky
    stated Mr. Kurtiev has never threatened her personally or professionally and that she is not
    afraid of him. Further when asked if any of her co-workers ever stated he threatened them
    professionally or personally, she replied his statement that "he is the owner of this place" can be
    considered a threat and that she feels the Russian service feels like futilism or authoritative
    state. Ms. Dubinsky explained she believes Mr. Kurtiev does not make decisions or respond to
    questions or concerns. He also is hesitant to take action when necessary.

0   Ms. Dubinsky then explained Mr. Kurtiev informed her she is not allowed to approach other
    management officials (particular Dr. Biberaj) with work related matters. She explained he stated
    she must only go through him and that management was displeased with her approaching
    them with work. She then explained once she spoke with Dr. Biberaj she found this to be
    untrue. Further, Ms. Dubinsky explained she has been covering international and national
    issues concerning HNIAIDS for years and has even been sent to training on how to cover these
    stories. Ms. Dubinsky stated when the invitation came for her to cover an annual conference this
    year, she never received any information from Mr. Kurtiev, when she asked him about it he
    stated another employee would be covering the conference. When she questioned why she
    would not be able to do it this year, she explained he stated "because I said so, I made this
    decision".


    When asked if she ever heard Mr. Kurtiev make the statement "If you don't like it here you can
    leave", she stated he has not said this directly to her, however she explained Ms. Yuliya Appel
    informed her he made a similar statement to her when she complained about her new shift. Ms.
    Dubinsky stated Ms. Appel was very emotional and ready to cry when she was speaking with
    her. According to Ms. Dubinsky, Ms. Appel told her Mr. Kurtiev said he Ms. Appel did not like
    it here with the Agency she can quit and that he has 10 other people in line that can be hired. He
    also stated in the private sector she would never be paid as much as she is with the Agency.




                                                                     EXHIBIT /       7 ft
                                                                                        of       Page
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 34 of 38




    When asked about Mr. Kurtiev's management style, Ms. Dubinsky stated he is arrogant,
0   ignorant, incompetent and rude. She stated she is surprised such a person was selected for the
    position and that he has an absolute lack of competent skills and knowledge for U1e job. Furil1er,
    she stated it was a disgrace to have hired him. She explained she wanted to support him since
    his first day with U1e Service and tried to assist him by coming up with programming ideas,
    however, she believes he considered this to be a personal U1reat. Ms. Dubinsky also stated Mr.
    Kurtiev has never edited a script or any material even when the service is short staffed and
    extremely busy.

    Ms. Dubinsky also stated she has the responsibility of assigning work to the stringers in the
    field, however, once she sets an assignment, she learned Mr. Kurtiev would later call the
    stringers and cancel the assignment. She explained he did not inform her of the cancellation
    which she feels is inappropriate. Ms. Dubinsky then stated she believes Mr. Kurtiev's editorial
    judgment is not sound, Ms. Dubinsky stated she has spoken to Dr. Biberaj approximately two
    times in the past concerning her issues with Mr. Kurtiev.

    Ms. Dubinsky was then asked to translate the following statement:

    Olm   uac 6yAyr MMeTh B pa3HhIX no3ax

    Ms. Dubinsky stated this meant "You will be sexually had in a variehJ of positions". Ms. Dubinsky
    stated this is a very rude phrase in Russian and can also mean "you will be fucked". She stated
0   this meaning is very clear and only implies one thing. She stated it is degrading and insulting.
    Ms. Dubinsky also stated this statement would not come up in normal conversation and is not a
    form of slang. She stated depending on the friends, this may be used in conversation with them;
    however it would never be said in a professional environment. Ms. Dubinsky stated this
    statement is very inappropriate.

    Finally, Ms. Dubinsky stated it is very hard to watch Mr. Kurtiev behave the way he does. She
    stated he often does not listen and is not responsive to her questions or concerns. She stated he
    should learn to show respect and that she feels his behavior is supported by management and
    that he can do whatever he wants without facing any consequences. Ms. Dubinsky further
    stated she hopes there is no retaliation against in response to her making these statements.




                                                                  EXHIBIT     D !J1 of       Page
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 35 of 38




    Arkady Cherepansky
0   Mr. Cherepansky is an International Broadcaster with the Russian Service. He will be promoted
    to a supervisory position on March 21, 2010 and has been with the Russian Service for 5 1h
    years. Mr. Cherpansky's supervisor is Mr. Ayder Kurtiev. Mr. Kurtiev has been his supervisor
    since June 2009. Mr. Cherepansky stated he has never heard Mr. Kurtiev make any derogatory
    or inappropriate remarks to him or other employees within the Russian service. Mr.
    Cherepansky stated Mr. Kurtiev has had to deal with work related stresses, however, he has
    always maintained his professionalism in the workplace. Mr. Cherepansky then stated he has
    heard other employees complain about some of the decisions and changes Mr. Kurtiev made
    after he came on board, however he did not think these complaints were out of the ordinary.
    Mr. Cherepansky stated Mr. Kurtiev is always polite and he goes out of his way to talk with
    people respectfully. He further stated Mr. Kurtiev insists on using formal or professional
    language during work meetings, he has never cut anyone short, been rude or use inappropriate
    language while at work. Additionally, Cherepansky stated he has never heard Mr. Kurtiev
    make any of the following statements:

    "I like blondes, that is why we have so many blondes in the Russian Service"
    "I have just been fucked"
    "I am the owner of this place, I am the Lord of this place, whatever I say do you will do, do you
    understand this"?
    "If you don't like it here you can leave"
0   Mr. Cherepansky stated Mr. Kurtiev came to the Russian service and was put in a very difficult
    situation. He stated the work ethic was at an all time low amid several people being removed
    from the service at one time. Mr. Cherepansky then stated the service received significant
    funding and there was a sharp increase in hiring of new employees. He explained Mr. Kurtiev
    was responsible for developing a new structure within the service which included requiring
    employees to work three different shifts which did not make every employee happy. Mr.
    Cherepansky stated in his opinion, Mr. Kurtiev has an nnblemished work record and there is no
    one in the service who stays longer or works harder than him. He then explained, if Mr. Kurtiev
    did anything wrong it was probably due to the fact that he just snapped since he has been
    dealing with difficult situations concerning the changing of job descriptions and implementing
    shift changes. Mr. Cherepansky stated he felt Mr. Kurtiev was under a lot of stress since his
    management officials expected results and wanted the best from the service, which Mr. Kurtiev
    provided.

    Cherepansky was then asked to translate the following statement:

    OHH   eac 6yAyr HMeTb e     pa3HhlX   no3ax

    Mr. Cherepansky stated this meant "They will have you in various positions. Mr. Cherepansky
    stated this was a very strong and vulgar statement and would never be used in normal
0   conversation in a professional situation, however it may be used amongst friends. He then



                                                                         EXHIBIT      Jj,of f gPage
          Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 36 of 38



    stated depending on the context it could be less offensive, however, there is a sexual

0   connotation in the statement. He also stated there is no way to take the implied threat
    figuratively. Mr. Cherepansky then noted if the statement was used by Mr. Kurtiev he believes
    he would benefit from disciplinary action and made to apologize to those he offended. He also
    stated Mr. Kurtiev should attend management etiquette training and a course in
    professionalism so he could be brought up to standard. He then stated he felt terrible about the
    situation and hopes it gets resolved soon. He concluded with he never witnessed Mr. Kurtiev
    behaving unprofessionally and hopes that everyone remains objective since Mr. Kurtiev works
    hard and is responsible for juggling personnel.




0




                                                                   EXHIBIT    11
                                                                               . C,
                                                                                      of
                                                                                           !Ii   Page
           Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 37 of 38




    Irina Van Dusen
0   Ms. Van Dusen is a Senior Editor with the Russian Service. She has been with the service for 5 V2
    years and her supervisor is Mr. Ayder Kurtiev. Mr. Kurtiev has been Ms. Van Dusen's
    supervisor since the summer of 2009. Ms. Van Dusen stated she has never heard Mr. Kurtiev
    make any derogatory or inappropriate remarks to her or other employees within the Russian
    service. Ms. Van Dusen also stated she has not heard Mr. Kurtiev use any vulgar language or
    curse/swear words in the workplace. In addition, Ms. Van Dusen stated Mr. Kurtiev has not
    threatened her either professionally or personally in any capacity. She further stated the only
    complaints she has heard concerning Mr. Kurtiev were mainly about him taking too long to
    make decisions. She stated employees would tell her Mr. Kurtiev would not provide decisions
    on pending assignments or actions and that the employees felt he did not know much or was
    not knowledgeable in the field. Employees also stated he hampered the work flow. When asked
    if Mr. Kurtiev ever dismissed or ignored her questions/concerns, Ms: Van Dusen stated he did
    not. However, if he was busy he would let her know he could not speak at that moment but he
    informed her she could come back at a later time. Ms. Van Dusen also stated she has never
    heard Mr. Kurtiev make any disparaging remarks about female employees. Additionally, Ms.
    Van Dusen stated she never heard Mr. Kurtiev make the following statements:

    "I like blondes, that is why we have so many blondes in the Russian Service"
    "I have just been fucked"
    "I am the owner of this place, I am the Lord of this place, whatever I say do you will do, do you
    understand this"?
0   "If you don't like it here you can leave"
    Ms. Van Dusen then stated she has heard Mr. Kurtiev make statements regarding the salary
    received by Agency employees versus journalists in the field. He has also stated Agency
    employees receive a good benefits package and have competitive salaries. Ms. Van Dusen then
    explained she could not define Mr. Kurtiev's management style; however she noted he is open
    to discussions and makes the final decisions as appropriate. Further, she has not complained to
    any management official's concerning Mr. Kurtiev. Ms. Van Dusen was then asked to translate
    the following statement:

    OHH eac 6yAyr J1Men. B pa3HhIX n03ax

    Ms. Van Dusen stated this meant "They will fuck you (take advantage) of you whichever way
    they want. Ms. Van Dusen then stated there was no verb for the word fuck, however the
    implication is there. She then stated it could be used to put pressure on an employee. She also
    stated this is a very crude statement, which is not normally used in conversation unless it is
    between very good friends, but not in the workplace. She then stated if this statement was used
    seriously she would think it was inappropriate. She further stated this statement could not be
    interpreted as an assault as if something physical would be done.


0
                                                                             EXHIBIT      fl of 56 Page
          Case 1:15-cv-01839-EGS Document 32-25 Filed 05/15/19 Page 38 of 38




    When asked if Mr. Kurtiev ever made this statement after meeting with management officials,
0   she stated he did not, however, he often came back distraught. Ms. Van Dusen added being a
    new person can be overwhelming and if this language was used, it is unfortunate.




0




0
                                                                  EXHIBIT    12. LP~~
                                                                                   of )
